 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9    JERRY DILLINGHAM,                                   Case No. 1:18-cv-00507-AWI-SAB (PC)
10                         Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATION, AND DENYING
11              v.                                        DEFENDANTS’ MOTION TO DISMISS
12    N. EMERSON, et al.,                                 (ECF Nos. 54, 61)
13                         Defendants.
14

15             Plaintiff Jerry Dillingham is a state prisoner proceeding pro se and in forma pauperis in

16   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

17   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

18             On December 19, 2019, the assigned Magistrate Judge filed findings and

19   recommendation, recommending that Defendant Velasco’s, Martines’s, Loftin’s, Emerson’s,

20   Marsh’s, Wescoat’s, and Wilson’s motion to dismiss Plaintiff’s Eighth Amendment claim based

21   on qualified immunity be denied. (ECF No. 61.) The findings and recommendation were served

22   on the parties and contained notice that any objections thereto were to be filed within thirty (30)

23   days after service. (Id. at 10.) No objections have been filed, and the time in which to do so has

24   passed.

25             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the Court finds that the

27   Magistrate Judge’s findings and recommendation are supported by the record and by proper

28   analysis.
                                                         1
 1            Accordingly, it is HEREBY ORDERED that:
 2            1.    The findings and recommendations filed on December 19, 2019, (ECF No. 61), are
 3                  adopted in full;
 4            2.    Defendants Velasco’s, Martines’s, Loftin’s, Emerson’s, Marsh’s, Wescoat’s, and
 5                  Wilson’s motion to dismiss Plaintiff’s Eighth Amendment claim, (ECF No. 54), is
 6                  DENIED; and
 7            3.    This matter is referred back to the assigned Magistrate Judge for further
 8                  proceedings.
 9
     IT IS SO ORDERED.
10

11   Dated:    February 20, 2020
                                                 SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
